DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 25, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A method for commissioning a lighting fixture, the method including operations comprising … “providing, via an AC power input of the lighting fixture, the modified power signal to the lighting fixture, wherein the lighting fixture is configured to enter a commissioning mode responsive to detecting, on the AC power input of the lighting fixture, the omitted sequence of portions of the AC waveform; and subsequent to providing the modified power signal to the lighting fixture, providing an additional commissioning signal to the lighting fixture, the additional commissioning signal indicating commissioning information for the lighting fixture”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-8 are allowed as being dependent on claim 1).
provide the modified power signal to the lighting fixture via a power output of the switch, wherein the lighting fixture is configured to enter a commissioning mode responsive to detecting the omitted sequence of portions of the AC waveform, wherein the microprocessor is further configured to subsequent to the switch providing the modified power signal to the lighting fixture, providing the additional commissioning signal, the additional commissioning signal indicating commissioning information for the lighting fixture”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claims 10-16 are allowed as being dependent on claim 9).
A lighting fixture, comprising … “wherein the processor is configured to receive, from the receiver, an indication of the omitted portion of the AC waveform; responsive to determining that the omitted portion of the AC waveform matches a commissioning pattern, enter a commissioning mode; while operating in the commissioning mode, receive an additional commissioning signal; and responsive to receiving the additional commissioning signal, modify a commissioning behavior of the lighting fixture”, in combination with the remaining claimed limitations as claimed in independent claim 17 (claims 18-20 are allowed as being dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 9, 2021